Exhibit 99.1 Mazor Robotics Inc. 189 S. Orange Ave., Suite 1850 Orlando, FL 32801 Tel: 1 (800) 80-MAZOR Fax: (407) 591-3560 usa@MazorRobotics-us.com Mazor Robotics Ltd. PO Box 3104, 7 HaEshel St. Caesarea Park South 3088900 Israel Tel: +-7100 Fax: +-7111 info@mazorrobotics.com Mazor Robotics GmbH Borkstraße 10 48163 Münster, Germany Tel: +49 Fax: +49 Germany@MazorRobotics.com Mazor Robotics Reports Record Fourth Quarter Financial Results - Total Revenue of $8.8 Million; Recurring Revenue of $3.5 Million Rises 40% Year-Over-Year – - Purchase Orders for 25 Renaissance Systems in 2015 Represent 25% Increase over Prior Year - - Received Purchase Orders for Two Renaissance Systems to Date in the 2016 First Quarter - - Conference Call Today at 8:30 AM ET (3:30PM IST) - CAESAREA, Israel – February 18, 2016 – Mazor Robotics Ltd. (TASE: MZOR; NASDAQGM: MZOR), a developer of innovative guidance systems and complementary products, generated revenue of $8.8 million for the fourth quarter ended December 31, 2015, a 54% increase from the $5.7 million reported for the year-ago fourth quarter. During the fourth quarter Mazor received orders for 12 Renaissance systems, eight of which were in the U.S., and ended the 2015 full year with orders for 25 systems and one upgrade compared to 20 systems ordered in 2014. “The fourth quarter produced record revenue and system orders allowing us to finish 2015 with full year revenue and system order growth of 23% and 25%, respectively,” commented Ori Hadomi, Mazor's Chief Executive Officer. “The growth strategies we established at the outset of 2015 – penetrate new metropolitan markets, expand our presence in academic centers and increase the utilization of the systems in use - were well executed by our team. The continued growth of recurring revenue, which represented 49% of annual revenue, is primarily due to the annual average number of procedures for U.S. installed systems in use for more than 12 months increasing to 80 procedures per system, compared to72 in 2014. This demonstrates a high degree of surgeon and patient satisfaction, and we would expect this number to rise in the next year as more surgeons and their institutions are attracted to and take advantage of the Renaissance system’s economic and clinical benefits.” “As we enter 2016, the interest level in the Renaissance system remains high and our sales force is continuing to engage with the C-suite. To date in the 2016 first quarter we received two purchase orders for the Renaissance systems and we expect 2016 will be another year of system sales growth,” concluded Mr. Hadomi. FOURTH QUARTER 2("GAAP") Revenue for the three months ended December 31, 2015 increased 54% to $8.8 million compared to $5.7 million in the year-ago fourth quarter. U.S. generated revenue increased to $6.7 million compared to $3.4 million in the year-ago fourth quarter, as the Company received orders for eight Renaissance systems in the U.S. market during the fourth quarter of 2015 compared to two systems orders in the U.S. in the 2014 fourth quarter. International revenue was $2.1 million compared to $2.3 million in the fourth quarter of 2014. Recurring revenue from system kit sales, services and other increased to $3.5 million in the fourth quarter of 2015, representing a 40% increase compared to $2.5 million in the fourth quarter of 2014, mainly attributed to increased utilization of the Renaissance system. The Company’s gross margin for the three months ended December 31, 2015 remains high at 78.0% compared to 78.4% in the year-ago fourth quarter. Total operating expenses were $9.8 million compared to $8.0 million in the fourth quarter of 2014, primarily reflecting the Company’s increased investments in sales, marketing and R&D activities. Operating loss was $2.9 million compared to an operating loss of $3.5 million in the year-ago fourth quarter. Net loss for the fourth quarter of 2015 was $2.9 million, or $0.07 per share, compared to a net loss of $3.7 million, or $0.09 per share, for the fourth quarter of 2014. Cash used in operating activities was $4.3 million compared to $1.9 million used in last year’s fourth quarter. The increase is mainly due to an increase in trade receivables following the increase in sales. As of December 31, 2015, cash, cash equivalents and investments totaled $40.2 million. FOURTH QUARTER 2-GAAP BASIS The tables below include reconciliation of the Company’s GAAP results to non-GAAP results. The reconciliation relates to non-cash expense in the amount of $0.8 million with respect to share-based payments recorded in the fourth quarter of 2015. On a non-GAAP basis, the net loss in the fourth quarter of 2015 was $2.1 million, or $0.05 per share, compared to $2.9 million, or $0.07 per share, for the fourth quarter of 2014. FULL YEAR ENDED DECEMBER 31, 2(“GAAP”) For the full year ended December 31, 2015, revenue increased 23% to $26.1 million compared to $21.2 million for the full year ended December 31, 2014, due to increases in Renaissance systems installed and in recurring revenue. Recurring revenue totaled $12.7 million compared to $9.2 million for the full year ended December 31, 2014. The growth in recurring revenue is attributed to the increased utilization of the Company’s Renaissance system and the growth of our installed base, both in the U.S. and globally.Gross margin for the full year ended December 31, 2015 was 77.7% compared to 79.3% for the full year ended December 31, 2014.Net loss for the full year ended December 31, 2015 was $15.4 million compared to $15.3 million for the full year ended December 31, 2014. - 2 - FULL YEAR ENDED DECEMBER 31, 2-GAAP BASIS On a non-GAAP basis, the net loss for the full year ended December 31, 2015 was $12.3 million, or $0.29 per share, compared to a net loss of $13.0 million, or $0.31 per share, for the full year ended December 31, 2014. CONFERENCE CALL INFORMATION The Company will host a conference call to discuss these results on Thursday, February 18, 2016 at 8:30am ET (3:30 PM IST). Investors within the United States interested in participating are invited to call 877-269-7756.Participants in Israel can use the toll free dial-in number 809-406-247. All other international participants can use the dial-in number 201-689-7817. A replay of the event will be available for two weeks following the conclusion of the call. To access the replay, callers in the United States can call 877-660-6853 and reference the Replay Access Code: 13630038. All international callers can dial 201-612-7415, using the same Replay Access Code. To access the webcast, please visitwww.mazorrobotics.comand select‘Investor Relations.’ Use of Non-GAAP Measures In addition to disclosing financial results calculated in accordance with generally accepted accounting principles in conformity with International Financial Reporting Standards (GAAP), this press release contains Non-GAAP financial measures for gross profit, operating expenses, operating loss, net loss and basic and diluted earnings per share that exclude the effects of non-cash expense of amortization of intangible assets and share-based payments. Management believes that these non-GAAP financial measures provide meaningful supplemental information regarding the Company’s performance that enhances management's and investors' ability to evaluate the Company's net income and earnings per share and to compare them to historical net income and earnings per share. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for the financial information prepared and presented in accordance with GAAP. Management uses both GAAP and non-GAAP measures when operating and evaluating the Company’s business internally and therefore decided to make these non-GAAP adjustments available to investors. - 3 - About Mazor Mazor Robotics (TASE: MZOR; NASDAQGM: MZOR) believes in healing through innovation by developing and introducing revolutionary robotic-based technology and products aimed at redefining the gold standard of quality care. Mazor Robotics Renaissance®Guidance System enables surgeons to conduct spine and brain procedures in a more accurate and secure manner. For more information, please visit www.MazorRobotics.com. Forward-Looking Statements This press release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and other securities laws. Any statements in this release about future expectations, plans or prospects for the Company, including without limitation, statements regarding the expectations for growth in system sales and recurring revenue, the Company’s expected sales in 2016, and other statements containing the words “believes,” “anticipates,” “plans,” “expects,” “will” and similar expressions are forward-looking statements.These statements are only predictions based on Mazor's current expectations and projections about future events. There are important factors that could cause Mazor's actual results, level of activity, performance or achievements to differ materially from the results, level of activity, performance or achievements expressed or implied by the forward-looking statements. Those factors include, but are not limited to, the impact of general economic conditions, competitive products, product demand and market acceptance risks, reliance on key strategic alliances, fluctuations in operating results, and other factors indicated in Mazor's filings with the Securities and Exchange Commission (SEC)including those discussed under the heading "Risk Factors" in Mazor’s annual report on Form 20-F filed with the SEC on April 29, 2015 and in subsequent filings with the SEC. For more details, refer to Mazor's SEC filings.Mazor undertakes no obligation to update forward-looking statements to reflect subsequent occurring events or circumstances, or to changes in our expectations, except as may be required by law. U.S. Contacts: EVC Group Michael Polyviou/Doug Sherk - Investors mpolyviou@evcgroup.com; dsherk@evcgroup.com 212.850.6020; 646-445-4800 David Schemelia – Media dave@evcgroup.com - 4 - Mazor RoboticsLtd. CONSOLIDATED STATEMENT OF PROFIT OR LOSS AND OTHER COMPREHENSIVE INCOME (U.S. Dollars in thousands, except per share data) Twelve month period Three month period ended December 31, ended December 31, (Unaudited) (Audited) (Unaudited) (Unaudited) Revenue $ Cost of revenue $ Gross profit $ Operating costs and expenses: Research and development $ Selling and marketing $ General and administrative $ Total operating costs and expenses $ Loss from operations $ ) $ ) $ ) $ ) Financing income (expenses), net $ $ ) $
